Citation Nr: 1737622	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

5.  Entitlement to service connection for diabetic neuropathy, bilateral lower extremities, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The appellant had inactive duty for training (INACDUTRA) in the Rhode Island Army National Guard from June 1965 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2016); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  

In the instant case, the appellant has yet to achieve veteran status by virtue of his INACDUTRA service.  In this regard, the Board notes that the appellant's DD 214 and other service personnel records reflect that he served on INACDUTRA from June 1965 to October 1967 in the Rhode Island Army National Guard.    
The Board notes that the appellant was previously represented in this appeal by New Hampshire State Office of Veterans Services.  However, in September 2015, the appellant revoked their representation and has not since appointed another representative. 

In June 2015, the Board remanded the appellant's claims.  The appellant's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a statement dated December 2015, the appellant withdrew his appeal concerning the issues of entitlement to service connection for a left knee disorder and a left wrist disorder.

2.  The appellant was not exposed to an herbicide agent, such as Agent Orange, during his INACDUTRA. 
 
3.  A heart disorder did not have onset during INACDUTRA and was not caused by INACDUTRA.

4.  Diabetes mellitus, type II, did not have onset during INACDUTRA and was not caused by INACDUTRA.

5.  Diabetic neuropathy of the bilateral lower extremities did not have onset during INACDUTRA and was not caused by INACDUTRA.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a left wrist disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by INACDUTRA, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Diabetic neuropathy of the bilateral lower extremities was not incurred in or aggravated by INACDUTRA, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  A heart disorder was not incurred in or aggravated by INACDUTRA, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a left knee disorder and a left wrist disorder 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement dated December 2015, prior to promulgation of a decision by the Board, the appellant withdrew his appeal as to the issues of entitlement to service connection for a left knee disorder and a left wrist disorder.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Service connection for a heart disorder, diabetes mellitus, and diabetic neuropathy of the lower extremities

The appellant seeks entitlement to service connection for diabetes mellitus, diabetic neuropathy of the bilateral lower extremities, and a heart disorder.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Remand Compliance

In June 2015, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to verify the appellant's periods and types of duty and claimed in-service herbicide exposure and then readjudicate the claims.  The AOJ obtained records to confirm the periods and types of duty, attempted to verify the appellant's claimed in-service herbicide exposure and then readjudicated his claims in a September 2016 supplemental statement of the case (SSOC).  Accordingly, the Board finds that the June 2015 remand instructions have been substantially complied with regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In letters to the appellant dated July and August 2011, prior to the initial adjudication of his claims, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claims.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the appellant, service treatment records, well as VA and private treatment records.  

The Board also notes that VA examinations were not provided with regard to the appellant's claims of entitlement to service connection for diabetes mellitus, diabetic neuropathy of the bilateral lower extremities, and a heart disorder.  Under 38 C.F.R. § 3.159(c)(4) (2016), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for diabetes mellitus, diabetic neuropathy of the bilateral lower extremities, and a heart disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the appellant suffered an event to include herbicide exposure in INACDUTRA resulting in his diabetes mellitus, diabetic neuropathy of the bilateral lower extremities, and a heart disorder.  Accordingly, VA examinations as to these matters are not warranted.

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the appellant's behalf.

Service connection for diabetes mellitus, a heart disorder, and diabetic neuropathy of the bilateral lower extremities

Because the outcome as to these issues involves the application of virtually similar law to identical facts, the Board will address the three issues together.

The appellant contends that he has a heart disorder, diabetes mellitus, and diabetic neuropathy of the bilateral lower extremities related to his INACDUTRA.  Specifically, he alleges that he was exposed to Agent Orange during his annual training at Camp Drum (now Fort Drum) in New York as this area was sprayed with Agent Orange in 1959 and there was residue of such (in the soil for example) during his training periods.  See, e.g., a statement from the appellant dated December 2013.  His service records show that he was assigned to the 243d Engineering Battalion (Cbt), Company A.  These records do not show the appellant's assignment at Fort Drum at any time; however, he submitted an excerpt from a newspaper article in October 2013 indicating that Company C of the battalion was at Camp Drum in June 1966, and he has stated that the two companies trained together.  See December 2013 written statement.  He has also submitted a copy of an e-mail from a guardsman in his battalion identifying the annual training dates listed in his own records.  See November 2012 notice of disagreement with attachments.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA (injuries also include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. 
§ 3.6(a) (2016).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. 
§ 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2016).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, diabetes mellitus type II, and coronary artery disease when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the appellant's period of INACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, diabetes mellitus type II, organic diseases of the nervous system, and coronary artery disease are such a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, because presumptive periods do not apply to periods of INACDUTRA, service connection via the demonstration of continuity of symptomatology is not for consideration. 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus and ischemic heart disease.  38 C.F.R. § 3.309(e).  As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  However, Note (2) of 38 C.F.R. § 3.309(e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For diabetes mellitus and ischemic heart disease, the prescribed time period within which the disease must manifest to a compensable degree is any time after service. 38 C.F.R. § 3.307 (a)(6)(ii). 

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid, and picloram.  38 C.F.R. § 3.307(a)(6). 

Further, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  VA has also acknowledged that Agent Orange was, in some instances, used in the Kingdom of Thailand and has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VBA Manual M21-1, IV.ii.1.H.5.b.

Additionally, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this section, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. 
§ 3.307(a)(6)(v).

Despite the foregoing, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. 
§ 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110  and 38 C.F.R. § 3.303(d).  This determination may include actual exposure to herbicides as opposed to presumed exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board initially notes that the medical evidence of record shows that the appellant currently has diabetes mellitus, type II, coronary artery disease, and diabetic neuropathy of the bilateral lower extremities.  See, e.g., private treatment records dated July 2004, March 2011, and July 2014.  

Regarding the appellant's statement that he served at Fort Drum during his period of INACDUTRA, his available service personnel records do not document such service.  Pay records do show that his unit exercised for two weeks in June 1966.  The pay document shows this activity as INACDUTRA but also inconsistently refers to the period as ACDUTRA. As the distinction does not affect the outcome of the analysis, the Board will hereafter refer to the service as INACDUTRA.  However, the Board finds that based on the appellant's statement that the 243d Engineering Battalion, Company A trained with the 243d Engineering Battalion, Company C and that he has submitted evidence indicating such, the Board concedes that the appellant was stationed at Fort Drum during his INACDUTRA period.  As such, the focus of this decision will be on whether the appellant was exposed to herbicides during his training at Fort Drum.  

After a review of all the evidence of record, including the appellant's statements asserting exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the appellant does not have confirmed exposure to herbicide agents. 

The appellant's service personnel records do not reveal that he served in the Republic of Vietnam, near the Korean DMZ, or in the Kingdom of Thailand; the appellant does not otherwise assert service in these areas.  Therefore, the appellant is not entitled to the presumptive exposure provisions contained in 38 C.F.R. 
§ 3.307(a)(6); the appellant does not disagree. 

Instead, the appellant asserts that he was exposed to Agent Orange during his period of INACDUTRA at Fort Drum, New York.  As discussed above, the appellant reported that this area was sprayed with Agent Orange in 1959 and there was residue of such (in the soil for example) during his training periods.  Pertinently, the appellant has not otherwise indicated how specifically he was exposed to herbicides, such as from carrying contaminated equipment.  In essence, the appellant contends that actual exposure to herbicides has been shown, and, therefore, he is entitled to presumptive service connection under 38 C.F.R. 
§ 3.309(e).  See Haas, 525 F.3d 1168; Combee, 34 F.3d 1039. 

Preliminarily, the Board must address the threshold issue of whether the appellant is even entitled to the presumptive service connection provisions as he is claiming exposure to Agent Orange during a period of INACDUTRA.  Service connection on a presumptive basis under 38 C.F.R. § 3.309(e) requires that the individual be a "veteran" and was "exposed to an herbicide agent during active military, naval, or air service."  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. §§ 101(2), (24). INACDUTRA is different from "active military, naval, or air service," but will be considered "active military, naval, or air service" if the "individual concerned was disabled or died from an injury incurred or aggravated in the line of duty."  See 38 U.S.C.A. § 101(24)(C). 

With respect to the most recent revision of the presumptive exposure and service connection provisions, VA considered the risk of exposure to Agent Orange in Air Force Reservists who repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  As provided in the interim final rule that extended the presumption of exposure to certain Air Force Reservists, VA indicated that due to "uniquely latent effects" of herbicides, there is a "reasonable basis for presuming that disability occurred during a period of reserve service for purposes of satisfying the requirements of section 101(24)(B) or (C) in order to ensure compensation and health care for reservists disabled as a result of herbicide exposure on reserve duty."  See 80 Fed. Reg. 35246, 35247 (June 19, 2015).  Therefore, the Board concludes that if the appellant had exposure to herbicides while on INACDUTRA at Fort Drum, such exposure would satisfy the threshold requirements of 38 C.F.R. § 3.309(e). 

Crucially, a report from the Joint Services Records Research Center (JSRRC) dated September 2016 is of record which documents the appellant's claimed herbicide exposure at Fort Drum.  The JSRRC report indicates that while Fort Drum is on the list of herbicide test or storage sites at in the United States as the time frame of testing/storage was May 1959 to October 1959, the appellant was not in service at that time.  Additionally, there is no documentation of any use or storage of herbicides during the appellant's period of trainings at Fort Drum or any exposure to residue of herbicides.  Therefore, the appellant's statements regarding exposure to herbicides could not be corroborated.  Information submitted by the Veteran also identified the test site as an ordnance target area, not an area used for maneuver exercises.  

The Board acknowledges the appellant's submission of a Buffalo, New York newspaper article dated April 1995 noting the testing and use of herbicides at Fort Drum in the 1960s and 1970s as well as a June 1985 letter from Dames & Moore addressed to the United States Army Toxic and Hazardous Materials Agency noting the use of herbicides at Fort Drum in 1959.  The appellant also submitted a July 2001 article from the Agent Orange Review which generally discusses use of herbicides outside of Vietnam and mentions Fort Drum.  The appellant has indicated that these documents represent competent evidence of exposure to herbicides during his period of INACDUTRA at Fort Drum.  

Regarding the April 1995 Buffalo newspaper article, the Board finds that this article is of limited probative value in evaluating whether the appellant had exposure to herbicides during his service at Fort Drum.  Specifically, while the article mentions that the Army conducted extensive testing of Agent Orange at Fort Drum during the 1960s and 1970s, this report of testing was based on a local news station obtaining "Army documents" which showed that testing was done at Fort Drum from 1959 until 1978.  Notably, the article does not mention any particular areas of Fort Drum where the appellant served that contained herbicides, and the appellant has not clarified such information.  Also, the article notes that the Army documents surfaced in the case of an Army Veteran (not the appellant) who was stationed at Fort Drum in the late 1950s and subsequently developed hairy-cell leukemia as a result of his exposure to herbicides.  The article does not discuss the details of these Army documents and indeed, there is no information specific to the appellant that would indicate whether herbicides were used in an area of Fort Drum that he would have had exposure.  As discussed above, the JSRRC has stated following evidentiary development that herbicides were not used or stored during the appellant's period of INACDUTRA at Fort Drum nor was there any exposure to residue of herbicides.  As such, the Board finds that the JSRRC report is of greater probative value as to whether the appellant had exposure to herbicides during his INACDUTRA.

With respect to the June 1985 letter from Dames & Moore to the U.S. Army Toxic and Hazardous Materials Agency, this report summarized the sampling and dioxin analysis program conducted by Dames & Moore in the Main Impact Area of Fort Drum.  Samples were analyzed for dioxin using an accepted method developed by Region VII of the U.S. Environmental Protection Agency.  No dioxin was detected in any of the samples.  The letter further states from 1969 to 1978, 2,4-D at an application rate of 1.1 kilogram/hectare (kg/ha) was used to control vegetation along fences, and that 2,4,5-T at 2.2 kg/ha was used to control brush along Town Line Road and Russell Turnpike in the Main Impact Area of Fort Drum.  According to interviews conducted during the installation records search, 2,4,5-T was also used on the range impact areas during the 1950s through the early 1970s to improve the line of vision from observation points to the target areas.  The report further states that in June 1959, herbicides were tested over a four square mile area and the spray was dispersed at heights of 25 to 75 feet above the treetops at an airspeed of 30 miles per hour.  However, spray sampling grids, detailed observations of the site, and course markers for the helicopters could not be set up or performed.  Therefore, it was not possible to determine either the degree of uniformity of spray coverage or the specific location of spray testing.  Pertinently, the appellant has not clarified such information and there is no indication that he was in an ordnance impact area or that his duties were consistent with entering such area during his service at Fort Drum.

The June 1985 letter further states that an attempt was made to delineate the suspected area of defoliant use by comparison of pre- and post-spraying foliage conditions depicted on aerial photographs.  Photographs of the impact areas north and south of the Indian River showed large forested areas in 1959 prior to defoliant application.  Photographs taken in 1981 showed that these same areas lack substantial vegetation in some spots, and the apparently defoliated area which was approximately four square miles in size appeared to be the spray test area discussed in the past account.  However, Edison Electric Institute (EEI) reported that in none of the Fort Drum samples was the integrated ion currents for the native 2,3,7,8-TCDD (dioxin) present.  As to whether it could be determined if herbicides remained in the samples, the letter noted that "one can never make such a statement.  One can only say that the compound was not detected and state the calculated detection limit of the method for the sample."  

In light of the foregoing, the Board finds that the June 1985 letter from Dames & Moore is of limited probative value in evaluating whether the appellant was exposed to herbicides during his INACDUTRA at Fort Drum.  Although the article notes that 2,4-D and 2,4,5-T combine to form Agent Orange, the article notes that these chemicals were used in separate areas of Fort Drum from 1969 to 1978 and in any event, were used following the appellant's service at Fort Drum.  Also, the article further only noted "interviews" that were conducted to obtain information regarding the use of 2,4,5-T in the 1950s through the early 1970s  but does not list the source of the interviews.  As such, the Board is unable to make conclusions regarding the competency or credibility of those individuals who provided such information.  Even assuming the their competency and credibility, the article states that only 2,4,5-T was used during the 1950s through the early 1970s and as such, was not Agent Orange as 2,4,5-T must combine with 2,4-D to form Agent Orange.  The article further stated that 2,4,5-T tends to biodegrade rapidly, whereas dioxin is environmentally persistent.    

Additionally,  as indicated above, the letter is essentially inconclusive at best as to whether herbicides would have remained on the four square mile testing area at Fort Drum that was performed in 1959.  Further, even if herbicide residue was persistent and would have remained during the appellant's service at Fort Drum, there is no documentation or other indication that the appellant was in the ordnance impact area which was sprayed with herbicides.  Indeed, the JSRRC report conducted a review of the appellant's specific service and concluded that he was not exposed to herbicides.  Therefore, the Board finds that the JSRRC report is of greater probative value as it involved a review of the appellant's specific service, and the June 1985 letter in making inconclusive findings and not being specific to the appellant's service is of limited probative value.

With regard to the July 2001 Agent Orange Review article, the Board also finds that this article is of limited probative value in evaluating whether the appellant was exposed to herbicides during his INACDUTRA at Fort Drum.  While the article generally mentions veterans who were exposed to herbicides during service at Fort Drum, the article does not discuss when such exposure occurred, how the exposure occurred, and if the exposure was during the appellant's period of INACDUTRA.  As discussed above, the record shows that herbicides were used at Fort Drum in 1959; however, there is no indication that herbicides were used or stored during the appellant's INACDUTRA or that he was exposed to any residue of herbicides that were used in 1959.  The appellant has not provided this information and it does not appear to exist.  On the contrary, the JSRRC report specifically determined that the appellant was not exposed to herbicides during his INACDUTRA at Fort Drum.     

The Board further notes that the appellant has not indicated that he himself used or saw the use of herbicides.  Instead, he appears to contend that he was in direct contact with areas contaminated with herbicides but has not identified any specific duties that he performed that caused the contact with herbicides or how that contact occurred, whether through respiration, ingestion, or surface skin contact.  The appellant is competent to provide lay testimony regarding his whereabouts during his INACDUTRA and the Board finds this account to be credible.  However, it has not been demonstrated that the appellant is competent to identify the difference between tactical and non-tactical herbicides, or that the areas where he was located during his period of INACDUTRA was compromised by Agent Orange as opposed to non-tactical herbicides.  Therefore, the Board finds the appellant's claim that he was exposed to herbicides or residuals thereof at Fort Drum is outweighed by the objective evidence of record which indicates no such exposure. 

The Board has found that the weight of the evidence is against a finding that the appellant was exposed to Agent Orange or other tactical herbicide.  In making this finding, the Board has considered both contemporaneous exposure as well as residual exposure years after Agent Orange was sprayed or stored.  The Board has specifically reviewed the documents submitted by the appellant.  However, the documents submitted by the appellant do not specifically address the facts of the appellant's case and do not provide conclusions with a degree of certainty to establish direct exposure in the appellant's case.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998). 

The record also includes copies of February 2005 and October 2005 Board Decisions submitted by the appellant.  Prior Board decisions are not precedential or binding on other veterans.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999).  Prior decisions in other appeals "may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law." See 38 C.F.R. § 20.1303 (emphasis added); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) ("The word 'may' clearly connotes discretion") (citing Fogerty v. Fantasy Inc., 510 U.S. 517, 533 (1994)); see also Hudgens v. Gibson, 26 Vet.App. 558, 562 at n.5 (2014) (citing 57 Fed. Reg. 4088, 4103 (Feb. 3, 1992) "[U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals.").  Moreover, both decisions involve veterans who were present during the time of the herbicide testing.  Therefore, the Board affords the February 2005 and October 2005 Board Decision no probative weight in the current appeal. 

The Board next finds that the appellant did not experience symptoms of diabetes mellitus, a heart disorder, or diabetic neuropathy of the bilateral lower extremities due to injury during his INACDUTRA.  Service treatment records are absent of any complaints of, treatment for, or a diagnosis relating to diabetes mellitus, a heart disorder, or diabetic neuropathy of the bilateral lower extremities.  The first post-service notation of any of these disabilities is in 2003.  Therefore, the weight of the lay and medical evidence demonstrates that the appellant's symptoms of diabetes mellitus, a heart disorder, and diabetic neuropathy of the bilateral lower extremities did not manifest during his INACDUTRA. 

As indicated above, presumptive service connection and continuity of symptomatology are not applicable to periods of INACDUTRA.  Further, no medical professional has provided competent medical evidence linking the diagnoses of diabetes mellitus, coronary artery disease, or neuropathy of the lower extremities to the appellant's INACDUTRA, to include claimed exposure to herbicides, and the appellant has not alluded to the existence of any such opinion. Therefore, there is no probative evidence suggesting a link between the appellant's period of INACDUTRA and his current diagnoses of diabetes mellitus, coronary artery disease, and neuropathy of the bilateral lower extremities.

Insomuch as the appellant has attempted to establish a nexus through his own lay assertions, the Board finds that the etiologies of diabetes mellitus, heart disorder, and diabetic neuropathy of the bilateral lower extremities fall outside the realm of common knowledge of a layperson and the appellant is, thus, not competent to provide evidence on the issues of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The appellant's claimed disabilities require specialized training for determinations as to diagnoses and causation, and are, therefore, not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of this matter, the appellant is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service.  Absent competent, credible, and probative evidence of a nexus between the appellant's INACDUTRA and his current diagnoses of diabetes mellitus, coronary artery disease, and neuropathy of the bilateral lower extremities, the Board finds that the appellant's claimed disabilities are not related to service. 

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between the appellant's INACDUTRA and his current diagnoses of diabetes mellitus, coronary artery disease, and neuropathy of the bilateral lower extremities.  For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claims for service connection, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal concerning the issue of entitlement to service connection for a left knee disorder is dismissed.

The appeal concerning the issue of entitlement to service connection for a left wrist disorder is dismissed.

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure is denied.

Entitlement to service connection for diabetic neuropathy, bilateral lower extremities, to include as due to herbicide exposure is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


